FILED
                           NOT FOR PUBLICATION                              JUN 29 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10570

              Plaintiff - Appellee,              D.C. No. 3:10-cr-00089-RCJ-
                                                 VPC-1
  v.

RAFAEL ARIAS,                                    MEMORANDUM *

              Defendant - Appellant.



                   Appeal from the United States District Court
                             for the District of Nevada
                 Robert Clive Jones, Chief District Judge, Presiding

                             Submitted June 26, 2012 **


Before: SCHROEDER, HAWKINS and GOULD, Circuit Judges.

       Rafael Arias appeals the sentence imposed following his guilty plea to

distribution of 50 grams or more of actual methamphetamine in violation of 21




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 841(a)(1) and 841(b)(1)(A)(viii). We have jurisdiction under 28 U.S.C. §

1291, and we dismiss.

      Arias contends that the district court erred in applying a two-level sentencing

enhancement under U.S.S.G. § 3B1.1(c) based on Arias being an organizer, leader,

manager, or supervisor of the criminal activity. Arias’s knowing and voluntary

waiver of his right to appeal any sentence that was within the advisory Sentencing

Guidelines range, contained in his written plea agreement, precludes our

consideration of this issue. See United States v. Harris, 628 F.3d 1203, 1205 (9th

Cir. 2011).

      DISMISSED.




                                          2                                   11-10570